NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 27 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ROBERT G. GREENE, AKA Robert A.                  No. 12-17306
Greene,
                                                 D.C. No. 2:09-cv-00466-GMN-
              Plaintiff - Appellant,             RJJ

  v.
                                                 MEMORANDUM*
EXECUTIVE COACH & CARRIAGE, a
Nevada corporation,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Nevada
                Gloria M. Navarro, Chief District Judge, Presiding

                      Argued and Submitted January 14, 2015
                            San Francisco California

Before: M. SMITH, NGUYEN, and FRIEDLAND, Circuit Judges.

       Robert Greene (“Greene”) appeals from the dismissal of his minimum wage

claim, entry of summary judgment on another wage-and-hour claim, and denial of

leave to amend his complaint. We have jurisdiction under 28 U.S.C. §1291. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
review the district court’s interpretation of state law de novo, Coughlin v. Tailhook

Ass’n, 112 F.3d 1052, 1055 (9th Cir. 1997), and its denial of leave to amend for

abuse of discretion, Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010).

We reverse and remand.

      1. The district court erred in dismissing Greene’s claim under the Nevada

Minimum Wage Amendment, embodied in Article 15, § 16 of the Nevada

Constitution. See Thomas v. Nevada Yellow Cab Corp., 327 P.3d 518, 522 (Nev.

2014) (holding that the Nevada Minimum Wage Amendment, which contains no

taxicab and limousine exception, “supersedes and supplants the taxicab driver

exception set out in [Nevada Revised Statutes §] 608.250(2)”). Because the repeal

of § 608.250(2) occurred in 2006 when the amendment was ratified, we reject

Executive Coach and Carriage’s (“Executive”) retroactivity argument. Greene

does not allege that he is owed wages for hours worked prior to 2006. We

therefore reverse the district court’s dismissal of the minimum wage claim.

      2. The district court erred in granting summary judgment on Greene’s

claim under Nevada Revised Statute § 608.016. First, we assume, without

deciding, that there is a private right of action to bring this claim, because

Executive does not argue otherwise. See Cal. Alliance of Child & Family Servs. v.

Allenby, 589 F.3d 1017, 1020 n.5 (9th Cir. 2009) (holding that because the


                                           2
existence of a private right of action is not jurisdictional, the issue of whether a

private right of action exists may be deemed waived if not raised). Second, the

district court erred in finding that § 608.016 does not apply to commission-based

pay arrangements. Regardless of how § 608.012 defines wages, they still must be

paid “for each hour the employee works.” Nev. Rev. Stat. § 608.016. We

therefore reverse the district court’s entry of judgment on this claim.

      3. The court abused its discretion in denying Greene’s motion for leave to

amend the complaint. It had already found good cause and granted Greene leave to

amend, but the court’s order, issued on June 21, 2011, set the deadline for

amendment on a date that had already passed—June 15, 2011. That is a deadline

with which Greene of course could not have complied. Nevertheless, Greene

attempted to amend promptly on June 21, 2011, the date the ruling was issued, but

his request was denied. We reverse, and on remand Greene will be allowed to file

an amended complaint.1 See United States v. Henderson, 241 F.3d 638, 646 (9th

Cir. 2001), as amended (holding that it is an abuse of discretion to “rule[] in an

      1
          We note, however, that the proposed amended complaint would result in
an overlap between the instant action and Schemkes v. Jacob Transp. Servs., LLC,
No. 2:11-cv-00355-JAD-NJK (D. Nev.). Greene may not maintain identical claims
against the same defendant in separate lawsuits, see Adams v. Cal. Dep’t Health
Servs., 487 F.3d 684, 688 (9th Cir. 2007), but of course how these cases are
managed—if Greene continues to maintain his Fair Labor Standards Act claims in
both cases—is best left to the district court.

                                           3
irrational manner”). For the same reason, we reverse the district court’s imposition

of sanctions on Greene, which was predicated on the conclusion that Greene’s

effort to amend his complaint was frivolous.

      REVERSED AND REMANDED.




                                         4